Citation Nr: 1646875	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  04-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2007, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the Veteran claim for development.  In February 2010, additional remand was warranted.

In a September 2012 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision the Court vacated the September 2012 Board decision, and remanded the case to the Board for further proceedings consistent with the Memorandum.  The claim was then remanded in October 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a diagnosis of PTSD that is due to his period of service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD 

The Veteran seeks entitlement to service connection for PTSD.  He asserts he has PTSD as a result of experiencing stressors during his time in service.  The Veteran asserts he was personally assaulted during service.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304 (f)(3).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Facts

The Veteran contends that he suffers from PTSD as a result of being personally assaulted during service in October 1976, in the restroom of a bowling alley at Kadena Air Force Base in Okinawa, Japan.  The Veteran's personnel records document that he was reprimanded for substandard performance, the inability to upgrade and the failure to report for duty, starting in December 1976.  He contends that this is an indication of the assault, reflecting a change in his behavior following the attack.  He also feels that he began to self-medicate with alcohol at that time.

At his March 1976 physical examination for service entrance, the Veteran presented a history of "depression or excessive worry" and "frequent trouble sleeping."  The examination, however, reported no psychiatric abnormalities.  The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder.  

The Veteran's service personnel records state that the Veteran served as a freight traffic specialist and was stationed in Japan.  The Veteran was repeatedly counseled for failing to report to duty on time and having a negative attitude toward training, beginning in December 1976.  His Air Force superiors recommended that he be separated due to his "inability to be upgraded and substandard performance."  

A January 1982 psychiatric evaluation from Southeast Arkansas Mental Health Center indicates the Veteran was referred for treatment by a municipal court.  The Veteran presented a history of "behavioral problems dating back to high school" and "service experiences for which the most part were painful."  The Veteran was prescribed substance abuse treatment.  

A September 1995 psychological evaluation reports that the Veteran complained of major social or interpersonal and occupational adjustment problems that he associated with an assault by several men in a restroom of a bowling alley in Japan during 1976.  He presented a history of pronounced mixed substance abuse and possible symptomatology of PTSD, or of a stress reaction, subsequent to the aforementioned beating.  

An April 1996 psychological evaluation from the Southeast Arkansas Behavioral Health System notes that the Veteran presented a history of having received "an honorable discharge for psychological reasons" from the Air Force.  An April 1996 psychiatric evaluation notes that the Veteran complained of depression.  He reported that he had "racial problems" and "problems with adapting to the military" during active service.  

In September 2001, the Veteran was diagnosed by the VA with major depressive disorder and PTSD, reporting that his stressor was an assault by several black airmen.

A January 2002 VA mental health clinic treatment record reports that the Veteran was diagnosed with major depressive disorder and PTSD.  A December 2002 VA treatment record states that the Veteran presented a history of inservice physical assault.  

A December 2002 VA psychosocial assessment indicates that the Veteran complained of increasing PTSD symptoms, including frequent nightmares, anxiety, panic attacks, depression, and a desire to be isolated.  He presented a history of having been severely beaten by five or six fellow servicemen in a bowling alley restroom and thereafter threatened with future attacks.  The Veteran was given a referral for PTSD treatment.  

An undated statement from Dr. D., received in January 2003, indicates that he had been treating the Veteran for approximately six months.  He diagnosed the Veteran with "PTSD related to service in the United States Air Force."  

In a March 2003 written statement, the Veteran reported that he was beaten by a group of fellow servicemen in an October 1976 incident at the Kadena, Japan, Air Force Base's bowling alley, and that he sought help from an officer, who failed to assist him.  He reported that he subsequently began to drink alcohol and became violent on a daily basis, resulting in an Article 15 and a discharge from the military.  He stated that he had been diagnosed with depression, alcoholism, and PTSD since service separation, and that he received ongoing VA and private psychiatric treatment.  

A March 2003 written statement from Dr. D. clarifies that the Veteran had "PTSD resulting from incidents that occurred while he was on active duty with the U. S. Air Force."  A June 2003 evaluation notes that the Veteran reported that while in Asia, he was assaulted and currently suffers from PTSD, secondary to the assault.  

An August 2003 VA mental health clinic treatment record states that the Veteran was diagnosed with PTSD.  An October 2003 VA mental health clinic treatment entry notes that the Veteran was diagnosed with PTSD.

A February 2004 VA mental health clinic treatment entry notes that the Veteran was diagnosed with PTSD.  

At an August 2004 VA examination for compensation purposes, the examiner noted that the Veteran's claims file was not available for review.  The examiner observed that the Veteran "did not report specific traumatic episodes in the military that led to intrusive thoughts, other than to say that there were racial differences."  

An opinion from a Veterans Health Administration (VHA) specialist was obtained in May 2012.  The Court found that this opinion was based on an inaccurate factual basis, and therefore, it is not probative.

Analysis

After a careful review of the evidence of record, and resolving all doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.  

First, the Board notes that the Veteran has had multiple psychiatric diagnoses throughout the course of this appeal.  Importantly, the Veteran has been diagnosed with PTSD on several occasions.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence supports an occurrence of an assault during service.  The Board finds the Veteran's personal assault account to be credible.  He has consistently reported the facts and circumstances surrounding his alleged in-service trauma, and his personal records indicate he began experiencing trouble with his military performance in December 1976, subsequent to the alleged assault in October 1976.  As such, the Board finds Shedden element (2) has been satisfied.  See Shedden, supra.

The evidence of record also establishes that the Veteran has been diagnosed as having PTSD that is related to the in-service trauma.  As noted, several medical professionals have indicated that the Veteran's PTSD is due to his in-service incidents.  See e.g. September 1995, September 2001, January 2003, March 2003, and June 2003 treatment notes and medical opinions.  As such, the Board finds Shedden element (3) has been satisfied.  See Shedden, supra.

The Board acknowledges the several negative medical opinions of record, indicating that the Veteran does not have PTSD.  While several medical professionals have not diagnosed the Veteran with PTSD, multiple other assessments appear to be complete and not only diagnose the Veteran with PTSD, but also link his diagnosis to his experiences during service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In summary, the Veteran's stressor has been conceded and the Veteran has a diagnosis of PTSD during the course of this appeal, which has been linked to his stressor that occurred during service.  

Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


